September 11, 2012




                                    JUDGMENT

                  The Fourteenth Court of Appeals
                    SHELL TRADING (US) COMPANY, Appellant

NO. 14-11-00289-CV                          V.

            LION OIL TRADING & TRANSPORTATION, INC., Appellee
                      ________________________________

       This cause, an appeal from the judgment in favor of appellee, Lion Oil Trading &
Transportation, Inc., signed, April 1, 2011, was heard on the transcript of the record. We
have inspected the record and find no error in the judgment. We order the judgment of
the court below AFFIRMED.

       We order appellant, Shell Trading (US) Company, to pay all costs incurred in this
appeal. We further order this decision certified below for observance.